 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 AMMIANUS POMPILIUS aka Anthony                         Case No.: 2:18-cv-01801-APG-VCF
   Prentice,
 4                                                     Order Granting Motion to Extend Time
          Plaintiff
 5                                                                   (ECF No. 75)
   v.
 6
   STATE OF NEVADA, et al.,
 7
          Defendants
 8

 9         The defendants’ motion for extension of time to respond to the plaintiff’s supplemental

10 brief (ECF No. 75) is GRANTED. The defendants’ response to the plaintiffs’ supplemental

11 brief is due by June 11, 2021.

12         DATED this 28th day of May, 2021.

13

14                                                     ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
